Citation Nr: 9922260	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-08 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected left knee disorder, status post anterior 
cruciate ligament (ACL) reconstruction and partial medial and 
lateral meniscectomies, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted a claim by the veteran 
seeking entitlement to service connection for a left knee 
disorder, assigning a 10 percent disability rating.


REMAND

The veteran contends, in essence, that he is entitled to an 
original disability rating in excess of 10 percent for his 
service-connected left knee disorder.  Specifically, he 
asserts that his disability involves damage to his medial and 
lateral meniscus and arthritis, and that his left knee has 
instability, pain, swelling, "locking," and other symptoms.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected left knee 
disorder and has appealed the RO's initial grant of less-
than-complete benefits.  Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995) (where a veteran appeals the RO's initial 
assignment of a rating, for a service-connected disorder, 
that constitutes less than a complete grant of benefits 
permitted under the rating schedule, he has established a 
well-grounded claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1998).

In this case, the Board finds that the veteran underwent VA 
examination in November 1996 and June 1997.  While recent, 
these examinations both occurred less than one year after the 
veteran underwent surgery on his left knee.  Department of 
Defense medical records show that he underwent a patella 
tendon graft, ACL reconstruction, and partial medial and 
lateral meniscectomies, in July 1996.  Therefore, the Board 
is not confident that such examinations were conducted when 
the veteran's left knee disability was stabilized.  The Board 
finds that another VA examination should be conducted in 
order to assure an accurate assessment of the current nature 
and severity of the veteran's left knee disability.

An updated VA examination is also required because the most 
recent medical evidence, consisting of a February 1998 
Department of Defense medical record, indicates that the 
veteran was placed on physical profile for bursitis and 
quadriceps tendonitis.  At about the same time, during his 
February 1998 personal hearing, the veteran indicated 
complaints of pain on motion and "locking" of the left 
knee.  The Board needs a medical opinion as to whether any 
current bursitis or quadriceps tendonitis is part of the 
veteran's service-connected left knee disability or, 
alternatively, whether it represents an unrelated condition.

In addition, the Board finds that the recent medical evidence 
indicates that the veteran had pain on motion.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that 38 C.F.R. 
§§ 4.40, 4.45, were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated, and that the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

The above evidentiary development is necessary to provide a 
record upon which a fair, equitable, and procedurally correct 
decision on the claim can be made.  38 C.F.R. §§ 3.326, 3.327 
(1998).

Finally, the Board finds that clarification of the RO's 
decision on this claim is necessary prior to appellate 
review.  Specifically, the Board notes that the RO granted 
entitlement to service connection in a December 1996 rating 
decision.  In that decision, it assigned a 10 percent 
disability rating for the veteran's left knee disorder based 
on symptomatic removal of semilunar cartilage.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5259  (1998).  In an October 
1998 hearing officer's decision, the RO changed the DC under 
which the veteran's disability was rated.  It assigned a 10 
percent disability rating based on arthritis (DC 5010).  
However, it also indicated that the veteran had a 
noncompensable (0 percent) rating pursuant to DC 5259.  The 
Board finds this decisionmaking confusing.  It cannot 
determine whether the RO assigned a separate disability 
rating for the left knee under DC 5010 or, alternatively, 
whether it merely rated the veteran's left knee disability 
under DC 5010 instead.  In its decision, it stated that 
separate ratings may be assigned for arthritis and 
instability of the knee, but also stated that the veteran's 
left knee disability is more appropriately rated as 
arthritis.  It is noteworthy that the veteran's left knee is 
not, and has never been, rated based on instability.  See 
38 C.F.R. § 4.71a, DC 5257  (1998).

The law provides that a separate disability rating may be 
assigned when there is separate and distinct additional 
disability.  See Esteban v. Brown, 6 Vet. App. 259, 261  
(1994) (a separate rating may be granted for a "distinct and 
separate" disability; that is, "when none of the 
symptomatology ... is duplicative ... or overlapping.").  
The VA's General Counsel has rendered a precendential 
decision stating that a service-connected knee disability may 
be rated separately under DC 5257 and DC 5003 (or 5010), but 
that "a separate rating must be based upon additional 
disability."  VAOGCPREC 23-97  (July 1, 1997).

Overall, the Board finds that, after the above medical 
development has been completed, the RO must review the 
veteran's claim seeking an increased original disability 
rating for his left knee disability, fully explaining the 
reasons and bases for its determinations, with correct 
application of the pertinent laws and regulations.

Accordingly, the case is remanded to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected left 
knee disorder, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to assess the current nature and severity 
of his service-connected left knee 
disorder.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should 
determine whether bursitis or quadriceps 
tendonitis is present and, if so, whether 
they are related to his service-connected 
left knee disability.  All necessary 
tests should be conducted, including X-
rays, if necessary, and the examiner 
should review the results of any testing 
prior to completion of the report.  All 
current manifestations of the veteran's 
left knee disability should be determined 
and discussed, including any limitation 
of motion, crepitus, heat, redness, 
swelling, ankylosis, crepitus, 
"locking," or instability.  Any 
alteration of gait or use of an 
orthopedic appliance should be noted.  
The severity of any found symptomatology 
should be evaluated.  Numerical values 
should be assigned to flexion and 
extension motion test results.  Whether 
or not, and to what degree, any 
limitation of motion is due to pain 
should be determined.  The examiner 
should also assess and discuss the 
existence and severity of any functional 
loss due to pain on motion, weakness, 
instability, incoordination, or other 
functional impairment, pursuant to 
DeLuca, supra.  The examiner should 
distinguish the symptoms associated 
solely with arthritis, if any.  The 
reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Thereafter, the RO should review the 
claim of entitlement to an increased 
original disability rating for service-
connected left knee disorder, status post 
ACL reconstruction and partial medial and 
lateral meniscectomies, based on all the 
evidence in the claims file.  All 
pertinent diagnostic codes under the 
Schedule for Rating Disabilities, 
38 C.F.R. § Part 4  (1998), should be 
considered.  The RO must provide a 
complete rationale for its decision, 
consistent with Esteban, supra, and 
VAOGCPREC 23-97  (July 1, 1997).  Since 
the veteran appealed an initial 
assignment of a disability rating, the RO 
must also specifically address whether 
the veteran is entitled to a staged 
rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126  (1999).

5.  If the decision remains unfavorable, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC) and afforded a 
reasonable period of time in which to 
respond.  The SSOC should provide any 
additional pertinent laws and regulations 
for all determinations by the RO, 
including rationales for all decisions 
made.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to further develop the record.  The 
veteran needs to take no action until so informed, but is 
free to submit additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



